Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  April 27, 2021                                                                                    Bridget M. McCormack,
                                                                                                                 Chief Justice

  161908                                                                                                     Brian K. Zahra
                                                                                                           David F. Viviano
                                                                                                       Richard H. Bernstein
                                                                                                       Elizabeth T. Clement
                                                                                                        Megan K. Cavanagh
  PEOPLE OF THE STATE OF MICHIGAN,                                                                      Elizabeth M. Welch,
            Plaintiff-Appellee,                                                                                       Justices

  v                                                                 SC: 161908
                                                                    COA: 341721
                                                                    Wayne CC: 17-005161-FC
  COLLINS LOUIS GLENN, III,
            Defendant-Appellant.

  _________________________________________/

         On order of the Court, the application for leave to appeal the July 2, 2020
  judgment of the Court of Appeals is considered. We DIRECT the Wayne County
  Prosecuting Attorney to file a supplemental answer to the application for leave to appeal
  within 28 days after the date of this order. The answer should focus on the defendant’s
  issue regarding newly discovered evidence.

        The application for leave to appeal remains pending.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           April 27, 2021
           t0419
                                                                               Clerk